Citation Nr: 1416474	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, that denied service connection for bilateral hearing loss. 

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was initially before the Board in April 2011 when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the initial remand, the Board specifically requested that records from June 2007 from the Eastern Kansas VA Healthcare System be obtained.  After review of the claims file, the Board notes that the agency of original jurisdiction obtained the following VA treatment records:

(1) February 2001 records from Oklahoma City VA Medical Center;
(2) August to October 2000 from the Phoenix VA Medical Center;
(3) July 2000 from the Denver VA Medical Center; and,
(4) May 2011 to November 2010 from the Wichita VA Medical Center.

The records additionally indicate that laboratory results, including blood work results, and imaging scans, including x-rays, from 2011 through 1993 and from 2011 to 1990 were obtained and associated with the claims file, respectively.  

It does not appear that any attempt to obtain records from the Eastern Kansas VA Healthcare system, which includes the Topeka and Leavenworth VA Medical Centers, was made.  Additionally, the Board notes that the earliest record from the Wichita VA Medical Center of record is in November 2007.  

Thus, the record appears to be incomplete with regards to records from June to November 2007 from Wichita VA Medical Center, and the directive to obtain records from the Eastern Kansas VA Healthcare System appears to be unfollowed.  Accordingly, the Board will be remanding this case in order to obtain these outstanding records in light of its previous remand.  Also, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board also finds that a new VA examination is necessary at this time because the addendum opinion obtained in September 2011 is inadequate.  The examiner noted that the Veteran's contentions were that his hearing loss was the result of a single jet plane flight he took while in the military, without hearing protection.  The examiner did not address this contention in the opinion.  Such should therefore be addressed in a new VA examination provided on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain any outstanding VA treatment records from the Wichita VA Medical Center from June 2007 to November 2007 and associate those documents with the claims file.  If such records do not exist or are unavailable such that further attempts to obtain them would be futile, such should be noted in the claims file in a formal finding of unavailability and the Veteran should be so notified.

2.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the Wichita VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2011 and associate those documents with the claims file.

3.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the Topeka and Leavenworth VA Medical Centers, or any other VA medical facility in the Eastern Kansas VA Healthcare System that may have treated the Veteran, which are not of record and associate those documents with the claims file.  For each facility noted above, if records do not exist or are unavailable such that further attempts to obtain them would be futile, formal findings of unavailability should be associated with the claims file and the Veteran so notified.

4.  The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  The agency of original jurisdiction shall schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss identified, the examiner should opine as to whether it is at least as likely as not that a current bilateral hearing loss disability was caused by or otherwise related to active service, to include any noise exposure therein as a result of his service, particularly any noise exposure as a result of travel during military service.  

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.
The examiner must specifically address the Veteran's lay statements regarding symptomatology during and after service, as well as any continuity of symptomatology since military service.  The examiner should additionally address the Veteran's singular contention that his hearing loss is the result of a jet plane flight during service without hearing protection.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


